              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 1 of 48




1    SINGER CASHMAN LLP
       Benjamin L. Singer (Bar. No. 264295)
2      bsinger@singercashman.com
3      Evan N. Budaj (Bar No. 271213)
       ebudaj@singercashman.com
4    601 Montgomery Street, Suite 1950
     San Francisco, California 94111
5    Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
6
     Attorneys for Plaintiff Software Research, Inc.
7
                                   UNITED STATES DISTRICT COURT
8
                                  NORTHERN DISTRICT OF CALIFORNIA
9

10                                     SAN FRANCISCO DIVISION

11
     SOFTWARE RESEARCH, INC.,                           CASE NO. 3:20-CV-1843
12
                    Plaintiff,                          COMPLAINT FOR PATENT
13                                                      INFRINGEMENT
     v.
14
     PROGRESS SOFTWARE CORPORATION,                     JURY TRIAL DEMANDED
15   TELERIK INC., and DOES 1 through 10,

16                  Defendants.

17

18

19

20

21

22

23

24

25

26

27

28

                                       COMPLAINT FOR PATENT INFRINGEMENT
                                              CASE NO. 3:20-CV-1843
                  Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 2 of 48




1            Plaintiff Software Research, Inc. (“SRI”), for its Complaint against Progress Software

2    Corporation (“Progress Software”), Telerik Inc. (“Telerik”), as well as Does 1 through 10

3    (collectively, along with Progress Software and Telerik, “Defendants”), upon information and belief,

4    state and allege as follows:

5                                          NATURE OF THE ACTION

6            1.       This is a civil action for patent infringement arising under the patent laws of the

7    United States, Title 35 of the United States Code.

8            2.       As set forth in more detail below, Defendants have been infringing United States

9    Patent Nos. 7,757,175 (the “’175 Patent”); 8,327,271 (the “’271 Patent”); 8,392,890 (the “’890

10   Patent”); 8,495,585 (the “’585 Patent”); 8,650,493 (the “’493 Patent”), 8,984,491 (the “’491 Patent”)

11   and 10,489,286 (the “’286 Patent”) (collectively, the “Patents-in-Suit”), and continue to do so

12   through the present date.

13                                                THE PARTIES

14           3.       SRI is a corporation organized and existing under the laws of the State of California

15   with its principal place of business in this District.

16           4.       Upon information and belief, Progress Software is a Delaware corporation with its

17   principal place of business at 14 Oak Park Drive, Bedford, Massachusetts 01730 and an office at 203

18   Redwood Shores Parkway, Redwood City, California 94065.

19           5.       Upon information and belief, Telerik is a wholly owned subsidiary of Progress

20   Software and a Delaware corporation with its principal place of business at 201 Jones Road,

21   Waltham, Massachusetts 02451.

22           6.       Upon information and belief, Defendants Does 1 through 10 are directors, officers,

23   employees, representatives, and/or agents of Progress Software and/or Telerik who participated

24   and/or are currently participating in the use, development, sale, offer for sale, import, offer for

25   import, and/or other commercialization of software offerings that infringe one or more of the Patents-

26   in-Suit. The true identities of Defendants Does 1 through 10 are presently unknown to SRI; SRI will

27   amend its complaint to state such names when they become known to SRI through discovery and/or

28   continued investigation.
                                                         -2-
                                          COMPLAINT FOR PATENT INFRINGEMENT
                                                 CASE NO. 3:20-CV-1843
                  Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 3 of 48




1            7.       Unless specifically stated otherwise, the acts complained of herein were committed by,

2    on behalf of, and/or for the benefit of Progress Software and Telerik.

3                                         JURISDICTION AND VENUE

4            8.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

5            9.       This Court has personal jurisdiction over Defendants because (a) they reside in this

6    State and this District, (b) they transact business in this State and this District, (c) they have

7    committed the acts of patent infringement complained of herein, including but not limited to offering

8    for sale or selling infringing products embodying SRI’s patented invention, in this State and this

9    District, and/or (d) they have directed their acts of infringement and the other unlawful acts

10   complained of herein at this State and this District.

11           10.      This Court has personal jurisdiction over Defendants for the additional reason that

12   they have engaged in systematic and continuous contacts with this State and this District by, inter

13   alia, regularly conducting and soliciting business in this State and this District, and deriving

14   substantial revenue from products and/or services provided to persons in this State and this District.

15           11.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of

16   the acts complained of herein occurred in this District, Progress Software and Telerik transact

17   business in this District, Progress Software and Telerik reside in this District for purposes of venue,

18   and/or the property that is the subject of this action is situated in this District.

19           12.      With respect to Progress Software and Telerik, venue is proper in this District under

20   28 U.S.C. §§ 1391(c)-(d) and 1400(b) because (i) Progress Software and Telerik reside in this District

21   for purposes of venue; (ii) Progress Software and Telerik have committed acts of infringement in this

22   District; and (iii) Progress Software has a regular and established place of business in this District.

23                                                BACKGROUND

24           13.      Defendants develop web application monitoring and scripting tool software products

25   known as, upon information and belief, the Test Studio (hereinafter, “Test Studio”). See

26   https://www.telerik.com/teststudio.

27           14.      Defendants offer for sale and sell the Test Studio to the public.

28
                                                         -3-
                                          COMPLAINT FOR PATENT INFRINGEMENT
                                                 CASE NO. 3:20-CV-1843
               Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 4 of 48




1           15.     Defendants use the Test Studio, including at least in order to test the Test Studio as

2    part of their development efforts.

3           16.     The Test Studio is a software testing tool used to automate testing of software

4    applications, including web-based applications.

5           17.     Defendants claim “With Progress Telerik Test Studio you could save up to 50% in

6    testing time.” See https://www.telerik.com/teststudio.

7           18.     The Test Studio includes functionality for creating, storing, and executing test scripts.

8    See https://docs.telerik.com/teststudio/introduction/for-qa-testers (“Test Studio redefines the way

9    automated testing is done. Build your tests in minutes instead of hours! No need to waste time on

10   defining coordinates in dynamic pages anymore. Record your test just once and played on multiple

11   browsers without re-recording.”).

12                         COUNT I – INFRINGEMENT OF THE ’175 PATENT

13          19.     SRI re-alleges and incorporates the allegations of the preceding paragraphs of this

14   Complaint as if fully set forth herein.

15          20.     SRI is the assignee and owner of all right, title, and interest in and to the ’175 Patent,

16   which was issued on July 13, 2010. A true and correct copy of the ’175 Patent is attached hereto as

17   Exhibit A.

18          21.     The ’175 Patent addresses an invention for testing websites. This disclosed innovation

19   tests many facets of the website’s experience and operation, including by providing novel approaches

20   to creating, storing, and executing test scripts using website elements as opposed to the previously

21   disclosed use of recording test scripts based upon user actions only.

22          22.     SRI has the exclusive right to make, use, sell, and offer to sell any product embodying

23   the ’175 Patent throughout the United States, and to import any product embodying the ’175 Patent

24   into the United States.

25          23.     SRI has commercially exploited the ’175 Patent by making, marketing, selling, and

26   using products covered by the ’175 Patent, including its popular eValid™ software products. SRI

27   continues to commercially exploit the ’175 Patent through the present, at least by continuing to

28   provide maintenance and support to users of its popular eValid™ software products.
                                                         -4-
                                          COMPLAINT FOR PATENT INFRINGEMENT
                                                 CASE NO. 3:20-CV-1843
               Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 5 of 48




1           24.     Defendants have had knowledge of the ’175 Patent, SRI, and SRI’s products

2    embodying the inventions claimed in the Patents-in-Suit since at least as early as the filing of this

3    Complaint.

4           25.     At all relevant times, SRI provided public notice of the ’175 Patent at least by properly

5    marking its products and its website pursuant to 35 U.S.C. § 287(a).

6           26.     Defendants have been, and are currently, directly infringing at least claim 11 of the

7    ’175 Patent in violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

8    making, using, selling, offering for sale, and/or importing into the United States certain website

9    testing software, including without limitation Defendants’ web application monitoring and scripting

10   tool software products titled, upon information and belief, the Test Studio and/or other related

11   software products and services offered by Defendants (Defendants’ “Infringing Products”), which, as

12   set forth in documentation available on Defendants’ websites, comprise the non-transitory computer

13   readable media disclosed in the ’175 Patent—both as maintained in Defendants’ files and as made

14   accessible to its users to whom Defendants offer and sell the Infringing Products—including at least

15   computer program code stored therein for providing a test-enabled web browser for operation on a

16   computing device to test a website hosted by a remote server, the website having at least one

17   webpage (for example, “Progress expertise in web technologies and leadership in UI component

18   development is leveraged through our automated software testing tool: Progress Test Studio, to assist

19   users in automating even the most complex web testing scenarios.”)

20   (https://www.telerik.com/teststudio/html-testing); the Test Studio as used with a web browser is a

21   test-enabled web browser that can be used for “Web applications testing”

22   (https://www.telerik.com/teststudio/html-testing; see also

23   https://docs.telerik.com/teststudio/welcome) “Test Studio functional testing is a comprehensive yet

24   cost-effective automated testing suite.”); the website, necessarily including at least one webpage,

25   necessarily resides on a remote server and Defendants utilize any number of browsers as its “test-

26   enabled web browser” (https://docs.telerik.com/teststudio/general-information/test-

27   recording/overview; https://www.telerik.com/teststudio/html-testing); web browsing components (for

28   example, the Test Studio allows a user to browse the web via common web browsing activities,
                                                       -5-
                                        COMPLAINT FOR PATENT INFRINGEMENT
                                               CASE NO. 3:20-CV-1843
               Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 6 of 48




1    including navigating to a website and firing events such as clicking on a button)

2    (https://docs.telerik.com/teststudio/features/recorder/overview;

3    https://docs.telerik.com/teststudio/general-information/test-recording/overview;

4    https://docs.telerik.com/teststudio/getting-started/first-project#test-recording); a page evaluation

5    component that operates to read, extract, and analyze and confirm the contents of page components,

6    including Document Object Model (DOM) elements with their associated at least one index and their

7    values (for example, the Test Studio allows for the creation of test scripts to test websites by

8    recording a user’s interactions with the webpage in question and allowing the user to play back those

9    test scripts) (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

10   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution); the Test

11   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

12   elements germane to the script, including each such element’s index and value, and stores those

13   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

14   test-list-results); these page elements are located based on their DOM indexes (the Test Studio must

15   necessarily use the DOM access methods included in Dynamic Linked Libraries associated with a

16   browser code library) (https://docs.telerik.com/teststudio/features/recorder/dom-explorer;

17   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

18   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/testing-

19   framework/write-tests-in-code/intermediate-topics-wtc/element-identification-wtc/finding-page-

20   elements; https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge); a test

21   data component that operates to store facts about the at least one webpage (for example, the Test

22   Studio uses explicit wait commands that “wait for the comparison to be true before proceeding” and

23   in order to perform such a validation, the Test Studio must necessarily store facts about the webpage

24   being rendered, i.e., the expected condition to be checked for during validation)

25   (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

26   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); and a graphical user

27   interface to provide user access to at least said web browsing components and at least one of said

28   page evaluation components and said test data component (the Test Studio has a graphical user
                                                        -6-
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
                 Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 7 of 48




1    interface to provide user access to test details including videos and logs of test results

2    (https://docs.telerik.com/teststudio/general-information/test-results/analyze-test-list-results)), as

3    disclosed in the ‘175 Patent.

4           27.      Defendants will, on information and belief, continue to directly infringe the ’175

5    Patent unless enjoined.

6           28.      To the extent Defendants’ Infringing Products, without more, do not directly infringe

7    at least claim 11 of the ’175 Patent, at least as of the filing of this Complaint, Defendants contribute

8    to infringement of the same under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for

9    sale and sold by Defendants are each a component of a patented machine or an apparatus used in

10   practicing a patented process, constituting a material part of SRI’s invention, knowing the same to be

11   especially made or especially adapted for use in infringement of the ’175 Patent. For example, as set

12   forth above, the Test Studio, when used in its normal and intended usage (pursuant to the instructions

13   set forth on Defendants’ websites), infringes claim 11 of the ’175 Patent. See supra, ¶ 26.

14          29.      Defendants will, on information and belief, continue to irreparably harm SRI unless

15   enjoined.

16          30.      Defendants actively encourage their customers to use Defendants’ Infringing Products

17   in an infringing manner. For example, Defendants’ website is replete with written directions,

18   screenshots, and videos instructing users on how to use the Infringing Products in an infringing

19   manner. For example, as set forth above, Defendants’ website regarding the Test Studio specifically

20   instructs users of the Infringing Products how to infringe claim 11 of the ’175 patent. See supra,

21   ¶ 26. Defendants’ website also touts the identities of customers who use the Infringing Products,

22   each of whom is a direct infringer inasmuch as they use the Infringing Products in the infringing

23   manner as instructed by Defendants:

24   //

25   //

26   //

27   //

28
                                                        -7-
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
               Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 8 of 48




1

2

3

4

5

6

7

8

9

10

11

12
            31.     Upon information and belief, and particularly by way of the detailed documentation
13
     instructing users on how to use the Infringing Products in an infringing manner (see supra, ¶¶ 26, 30),
14
     Defendants have encouraged this infringement with knowledge of the ‘175 Patent and with a specific
15
     intent to cause their customers and distributors to infringe.
16
            32.     Defendants will, on information and belief, continue to induce infringement of the
17
     ‘175 Patent unless enjoined.
18
            33.     Pursuant to 35 U.S.C. § 284, SRI is entitled to damages adequate to compensate for
19
     the infringement but in no event less than a reasonable royalty.
20
            34.     Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,
21
     SRI is entitled to treble damages. Defendants’ willful infringement is based at least on Defendants’
22
     knowledge of SRI, its products, and its patents since at least as early as the filing of this Complaint.
23
     Defendants have either willfully and wantonly infringed the ’175 Patent or have recklessly avoided
24
     knowledge of their own infringement, even when faced with knowledge of SRI’s own products and
25
     the Patents-in-Suit.
26
            35.     This case is “exceptional” within the meaning of 35 U.S.C. § 285, and SRI is entitled
27
     to an award of attorneys’ fees.
28
                                                       -8-
                                        COMPLAINT FOR PATENT INFRINGEMENT
                                               CASE NO. 3:20-CV-1843
               Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 9 of 48




1                          COUNT II – INFRINGEMENT OF THE ‘271 PATENT

2           36.      SRI re-alleges and incorporates the allegations of the preceding paragraphs of this

3    Complaint as if fully set forth herein.

4           37.      SRI is the assignee and owner of all right, title, and interest in and to the ’271 Patent,

5    which was issued on December 4, 2012. A true and correct copy of the ’271 Patent is attached hereto

6    as Exhibit B.

7           38.      The ’271 Patent addresses an invention for testing websites. This disclosed innovation

8    tests many facets of the website’s experience and operation, including by providing novel approaches

9    to creating, storing, and executing test scripts using website elements as opposed to the previously

10   disclosed use of recording test scripts based upon user actions only.

11          39.      SRI has the exclusive right to make, use, sell, and offer to sell any product embodying

12   the ’271 Patent throughout the United States, and to import any product embodying the ’271 Patent

13   into the United States.

14          40.      SRI has commercially exploited the ’271 Patent by making, marketing, selling, and

15   using products covered by the ’271 Patent, including its popular eValid™ software products. SRI

16   continues to commercially exploit the ’271 Patent through the present, at least by continuing to

17   provide maintenance and support to users of its popular eValid™ software products.

18          41.      Defendants have had knowledge of the ’271 Patent, SRI, and SRI’s products

19   embodying the inventions claimed in the Patents-in-Suit since at least as early as the filing of this

20   Complaint.

21          42.      At all relevant times, SRI provided public notice of the ’271 Patent at least by properly

22   marking its products and its website pursuant to 35 U.S.C. § 287(a).

23          43.      Defendants have been, and are currently, directly infringing at least claim 1 of the

24   ’271 Patent in violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

25   making, using, selling, offering for sale, and/or importing into the United States Defendants’

26   Infringing Products, which, as set forth in documentation available on Defendants’ website, comprise

27   the non-transitory computer readable media disclosed in the ’271 Patent—both as maintained in

28   Defendants’ files and as made accessible to its users to whom Defendants offer and sell the Infringing
                                                        -9-
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 10 of 48




1    Products—including at least computer program code stored therein for providing a test-enabled

2    browser for testing a website residing on a network (for example, “Progress expertise in web

3    technologies and leadership in UI component development is leveraged through our automated

4    software testing tool: Progress Test Studio, to assist users in automating even the most complex web

5    testing scenarios.”) (https://www.telerik.com/teststudio/html-testing); the Test Studio as used with a

6    web browser is a test-enabled web browser that can be used for “Web applications testing”

7    (https://www.telerik.com/teststudio/html-testing; see also https://docs.telerik.com/teststudio/welcome

8    (“Test Studio functional testing is a comprehensive yet cost-effective automated testing suite.”)); the

9    website necessarily resides on a network and the Test Studio utilizes any number of browsers as its

10   “test-enabled browser” (https://docs.telerik.com/teststudio/general-information/test-

11   recording/overview; https://www.telerik.com/teststudio/html-testing); computer program code for

12   interfacing with web browsing components, the web browsing components including DOM access

13   methods of the web browsing components (for example, the Test Studio allows a user to browse the

14   web via common web browsing activities, including navigating to a website and firing events such as

15   clicking on a button) (https://docs.telerik.com/teststudio/general-information/test-

16   recording/overview); the Test Studio interrogates the DOM to identify and extract relevant

17   information regarding at least the page elements germane to the script, including each such element’s

18   index and value, and stores those details in the test script (https://docs.telerik.com/teststudio/general-

19   information/test-results/analyze-test-list-results); these page elements are located based on their DOM

20   indexes (https://docs.telerik.com/teststudio/features/recorder/dom-explorer;

21   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

22   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/testing-

23   framework/write-tests-in-code/intermediate-topics-wtc/element-identification-wtc/finding-page-

24   elements; https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge);

25   computer program code for rendering and examining at least one webpage of the website so as to at

26   least extract details of organization and structure of elements of the webpage, and store such details

27   of the webpage in a recorded script, such as recorded scripts generated through the testing component

28   of Defendants’ Infringing Products (for example, the Test Studio allows for the creation of test scripts
                                                        - 10 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 11 of 48




1    to test websites by recording a user’s interactions with the webpage in question and allowing the user

2    to play back those test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-

3    recording; https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution);

4    the Test Studio interrogates the DOM to identify and extract relevant information regarding at least

5    the page elements germane to the script, including each such element’s index and value, and stores

6    those details in the test script (https://docs.telerik.com/teststudio/general-information/test-

7    results/analyze-test-list-results); the Test Studio uses explicit wait commands that “wait for the

8    comparison to be true before proceeding”—in order to perform such a validation, the Test Studio

9    must necessarily store facts about the webpage being rendered, i.e., the expected condition to be

10   checked for during validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

11   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

12   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

13   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

14   topics-wtc/element-identification-wtc/finding-page-elements;

15   https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge); computer

16   program code for selecting a validation test to be performed (for example, the Test Studio allows for

17   the creation of test scripts to test websites by recording a user’s interactions with the webpage in

18   question and allowing the user to play back those test scripts

19   (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

20   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

21   Studio uses explicit wait commands to search for the expected elements against which it validates the

22   webpage being rendered (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

23   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); and computer program

24   code for performing the validation test using at least one of the DOM access methods of the web

25   browsing components, wherein during the validation test, the at least one webpage is newly rendered

26   and details of organization and structure of elements for the at least one webpage as newly rendered

27   are accessed via the at least one of the DOM access methods and compared to the stored details in the

28   recorded script (for example, the Test Studio allows for the creation of test scripts to test websites by
                                                        - 11 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 12 of 48




1    recording a user’s interactions with the webpage in question and allowing the user to select and play

2    back those test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

3    https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

4    Studio interrogates the DOM to identify and extract relevant information regarding at least the page

5    elements germane to the script, including each such element’s index and value, and stores those

6    details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

7    test-list-results); the Test Studio uses explicit wait commands to search for the expected elements

8    against which it validates the webpage being rendered

9    (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

10   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); and these page

11   elements are located based on their DOM indexes

12   ((https://docs.telerik.com/teststudio/features/recorder/dom-explorer;

13   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

14   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/testing-

15   framework/write-tests-in-code/intermediate-topics-wtc/element-identification-wtc/finding-page-

16   elements; https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge), as

17   disclosed in the ‘271 Patent.

18          44.     Defendants will, on information and belief, continue to directly infringe the ’271

19   Patent unless enjoined.

20          45.     To the extent Defendants’ Infringing Products, without more, do not directly infringe

21   at least claim 1 of the ’271 Patent, at least as of the filing of this Complaint, Defendants contribute to

22   infringement of the same under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for

23   sale and sold by Defendants are each a component of a patented machine or an apparatus used in

24   practicing a patented process, constituting a material part of SRI’s invention, knowing the same to be

25   especially made or especially adapted for use in infringement of the ’271 Patent. For example, as set

26   forth above, the Test Studio, when used in its normal and intended usage (pursuant to the instructions

27   set forth on Defendants’ website), infringes claim 1 of the ’271 Patent. See supra, ¶ 43.

28
                                                        - 12 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 13 of 48




1           46.     Defendants will, on information and belief, continue to contribute to infringement of

2    the ’271 Patent unless enjoined.

3           47.     Defendants actively encourage their customers to use Defendants’ Infringing Products

4    in an infringing manner. For example, Defendants’ website is replete with written directions,

5    screenshots, and videos instructing users on how to use the Infringing Products in an infringing

6    manner. For example, as set forth above, Defendants’ website regarding the Test Studio specifically

7    instructs users of the Infringing Products how to infringe claim 1 of the ‘271 patent. See supra, ¶ 43.

8    Defendants’ website also touts the identities of customers who use the Infringing Products, each of

9    whom is a direct infringer inasmuch as they use the Infringing Products in the infringing manner as

10   instructed by Defendants:

11

12

13

14

15

16

17

18

19

20

21

22
            48.     Upon information and belief, and particularly by way of the detailed documentation
23
     instructing users on how to use the Infringing Products in an infringing manner (see supra, ¶¶ 43, 47),
24
     Defendants have encouraged this infringement with knowledge of the ’271 Patent and with a specific
25
     intent to cause their customers and distributors to infringe.
26
            49.     Defendants’ acts at least as of the filing of this Complaint thus constitute active
27
     inducement of patent infringement in violation of 35 U.S.C. § 271(b).
28
                                                       - 13 -
                                        COMPLAINT FOR PATENT INFRINGEMENT
                                               CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 14 of 48




1           50.     Defendants will, on information and belief, continue to induce infringement of the

2    ’271 Patent unless enjoined.

3           51.     Defendants’ direct infringement, contributory infringement, and inducement of

4    infringement have irreparably harmed SRI.

5           52.     Defendants will, on information and belief, continue to irreparably harm SRI unless

6    enjoined.

7           53.     Pursuant to 35 U.S.C. § 284, SRI is entitled to damages adequate to compensate for

8    the infringement but in no event less than a reasonable royalty.

9           54.     Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,

10   SRI is entitled to treble damages. Defendants’ willful infringement is based at least on Defendants’

11   knowledge of SRI, its products, and its patents since at least as early as the filing of this Complaint.

12   Defendants have either willfully and wantonly infringed the ’271 Patent or have recklessly avoided

13   knowledge of their own infringement, even when faced with knowledge of SRI’s own products and

14   the Patents-in-Suit.

15          55.     This case is “exceptional” within the meaning of 35 U.S.C. § 285, and SRI is entitled

16   to an award of attorneys’ fees.

17                          COUNT III – INFRINGEMENT OF THE ‘890 PATENT

18          56.     SRI re-alleges and incorporates the allegations of the preceding paragraphs of this

19   Complaint as if fully set forth herein.

20          57.     SRI is the assignee and owner of all right, title, and interest in and to the ’890 Patent,

21   which was issued on March 5, 2013. A true and correct copy of the ’890 Patent is attached hereto as

22   Exhibit C.

23          58.     The ’890 Patent addresses an invention for testing websites. The disclosed innovation

24   tests many facets of the website’s experience and operation, including by providing novel approaches

25   to creating, storing, and executing test scripts capable of accurately testing Asynchronous Javascript

26   and XML (“AJAX”) webpage elements.

27

28
                                                        - 14 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 15 of 48




1           59.     SRI has the exclusive right to make, use, sell, and offer to sell any product embodying

2    the ’890 Patent throughout the United States, and to import any product embodying the ’890 Patent

3    into the United States.

4           60.     SRI has commercially exploited the ’890 Patent by making, marketing, selling, and

5    using products covered by the ’890 Patent, including its popular eValid™ software products. SRI

6    continues to commercially exploit the ’890 Patent through the present, at least by continuing to

7    provide maintenance and support to users of its popular eValid™ software products.

8           61.     Defendants have had knowledge of the ’890 Patent, SRI, and SRI’s products

9    embodying the inventions claimed in the Patents-in-Suit since at least as early as the filing of this

10   Complaint.

11          62.     At all relevant times, SRI provided public notice of the ’890 Patent by properly

12   marking its products and its website pursuant to 35 U.S.C. § 287(a).

13   Defendants have been, and are currently, directly infringing at least claim 1 of the ’890 Patent in

14   violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

15   selling, offering for sale, and/or importing into the United States Defendants’ Infringing Products,

16   which, as set forth in documentation available on Defendants’ website, comprise the non-transitory

17   computer readable media disclosed in the ’890 Patent—both as maintained in Defendants’ files and

18   as made accessible to its users to whom Defendants offer and sell the Infringing Products—including

19   at least computer program code stored therein for providing a test-enabled web browser, said medium

20   comprising computer program code for providing web browsing capabilities (for example, “Progress

21   expertise in web technologies and leadership in UI component development is leveraged through our

22   automated software testing tool: Progress Test Studio, to assist users in automating even the most

23   complex web testing scenarios.”) (https://www.telerik.com/teststudio/html-testing); the Test Studio as

24   used with a web browser is a test-enabled web browser that can be used for “Web applications

25   testing” (https://www.telerik.com/teststudio/html-testing; see also

26   https://docs.telerik.com/teststudio/welcome (“Test Studio functional testing is a comprehensive yet

27   cost-effective automated testing suite.”)); the Test Studio utilizes any number of browsers as its “test-

28   enabled browser” (https://docs.telerik.com/teststudio/general-information/test-recording/overview;
                                                       - 15 -
                                        COMPLAINT FOR PATENT INFRINGEMENT
                                               CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 16 of 48




1    https://www.telerik.com/teststudio/html-testing) and allows a user to browse the web via common

2    web browsing activities, including navigating to a website and firing events such as clicking on a

3    button (https://docs.telerik.com/teststudio/features/recorder/overview;

4    https://docs.telerik.com/teststudio/general-information/test-recording/overview;

5    https://docs.telerik.com/teststudio/getting-started/first-project#test-recording); computer program

6    code for testing capabilities of a website hosted by a server and accessible to the computer via a

7    network wherein the computer program code for testing capabilities of the website includes at least

8    computer program code configured to receive a synchronization check from a user using the test

9    enabled browser, to insert the synchronization check into a test script for testing at least one webpage

10   of the website (for example, the Test Studio allows for the creation of test scripts to test websites by

11   recording a user’s interactions with the webpage in question and allowing the user to play back those

12   test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

13   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

14   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

15   elements germane to the script, including each such element’s index and value, and stores those

16   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

17   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

18   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

19   facts about the webpage being rendered, i.e., the expected condition to be checked for during

20   validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

21   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

22   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

23   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

24   topics-wtc/element-identification-wtc/finding-page-elements;

25   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

26   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

27   information/configure-your-browser/edge); and the Test Studio allows for the testing of content

28   dynamically generated by AJAX programming including using, for example, its various wait
                                                        - 16 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 17 of 48




1    commands or similar technologies or other related functions to synchronize playback and allow for

2    testing of content dynamically generated by AJAX programming

3    (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

4    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); the test script being

5    separate from the at least one webpage being tested (for example, the Test Studio stores and accesses

6    test scripts separately from the webpage itself (https://docs.telerik.com/teststudio/general-

7    information/test-execution/quick-execution), the at least one webpage being tested including AJAX

8    programming, and to automatically synchronize playback of the test script using at least the

9    synchronization check to maintain the test enabled browser's state with respect to the AJAX

10   programming by means of the synchronization check in the test script to a Document Object Model

11   (DOM) associated with the at least one webpage of the website (for example, the Test Studio allows

12   for the creation of test scripts to test websites by recording a user’s interactions with the webpage in

13   question and allowing the user to play back those test scripts

14   (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

15   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

16   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

17   elements germane to the script, including each such element’s index and value, and stores those

18   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

19   test-list-results); the Test Studio uses explicit wait commands to search for the expected elements

20   against which it validates the webpage being rendered

21   (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

22   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

23   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

24   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

25   topics-wtc/element-identification-wtc/finding-page-elements;

26   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

27   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

28   information/configure-your-browser/edge); and the Test Studio allows for the testing of content
                                                        - 17 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 18 of 48




1    dynamically generated by AJAX programming using, for example, its various wait commands to

2    synchronize playback and allow for testing of content dynamically generated by AJAX programming

3    (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

4    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); wherein the

5    synchronization check in the test script and web browsing activities provided by the web browsing

6    capabilities are able to separately access the DOM associated with the at least one webpage of the

7    website (for example, the Test Studio stores and accesses test scripts separately from the webpage

8    itself (https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution));

9    wherein the synchronization check is inserted into the test script as at least one command, and the at

10   least one command operates, when executed, to: find a current index of at least one DOM element of

11   the at least one webpage based on a specified property name and/or property value; and (i) submit a

12   named event to the at least one DOM element of the at least one webpage having the current index, or

13   (ii) insert or verify a value in the at least one DOM element of the at least one webpage having the

14   current index (for example, the Test Studio allows for the creation of test scripts to test websites by

15   recording a user’s interactions with the webpage in question and allowing the user to play back those

16   test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

17   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

18   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

19   elements germane to the script, including each such element’s index and value, and stores those

20   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

21   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

22   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

23   facts about the webpage being rendered, i.e., the expected condition to be checked for during

24   validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

25   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

26   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

27   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

28   topics-wtc/element-identification-wtc/finding-page-elements;
                                                        - 18 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
                Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 19 of 48




1    https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

2    wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

3    information/configure-your-browser/edge); and the Test Studio allows for the testing of content

4    dynamically generated by AJAX programming using, for example, its various wait commands to

5    synchronize playback and allow for testing of content dynamically generated by AJAX programming

6    (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

7    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example), as disclosed in the ‘890

8    Patent.

9              63.   Defendants will, on information and belief, continue to directly infringe the ’890

10   Patent unless enjoined.

11             64.   To the extent Defendants’ Infringing Products, without more, do not directly infringe

12   at least claim 1 of the ’890 Patent, at least as of the filing of this Complaint, Defendants contribute to

13   infringement of the same under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for

14   sale and sold by Defendants are each a component of a patented machine or an apparatus used in

15   practicing a patented process, constituting a material part of SRI’s invention, knowing the same to be

16   especially made or especially adapted for use in infringement of the ’890 Patent. For example, the

17   Test Studio, when used in its normal and intended usage (pursuant to the instructions set forth on

18   Defendants’ website) infringes claim 1 of the ’890 Patent. See supra, ¶ 62.

19             65.   Defendants will, on information and belief, continue to contribute to infringement of

20   the ’890 Patent unless enjoined.

21             66.   Defendants actively encourage their customer to use Defendants’ Infringing Products

22   in an infringing manner. For example, Defendants’ website is replete with written directions,

23   screenshots, and videos instructing users on how to use the Infringing Products in an infringing

24   manner. For example, as set forth above, Defendants’ website regarding the Test Studio specifically

25   instructs users of the Infringing Products how to infringe claim 1 of the ‘890 patent. See supra, ¶ 62.

26   Defendants’ website also touts the identities of customers who use the Infringing Products, each of

27   whom is a direct infringer inasmuch as they use the Infringing Products in the infringing manner as

28   instructed by Defendants:
                                                        - 19 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 20 of 48




1

2

3

4

5

6

7

8

9

10

11

12
            67.     Upon information and belief, and particularly by way of the detailed documentation
13
     instructing users on how to use the Infringing Products in an infringing manner (see supra, ¶¶ 62, 66),
14
     Defendants have encouraged this infringement with knowledge of the ’890 Patent and with a specific
15
     intent to cause their customers and distributors to infringe.
16
            68.     Defendants’ acts at least as of the filing of this Complaint thus constitute active
17
     inducement of patent infringement in violation of 35 U.S.C. § 271(b).
18
            69.     Defendants will, on information and belief, continue to induce infringement of the
19
     ’890 Patent unless enjoined.
20
            70.     Defendants’ direct infringement, contributory infringement, and inducement of
21
     infringement have irreparably harmed SRI.
22
            71.     Defendants will, on information and belief, continue to irreparably harm SRI unless
23
     enjoined.
24
            72.     Pursuant to 35 U.S.C. § 284, SRI is entitled to damages adequate to compensate for
25
     the infringement but in no event less than a reasonable royalty.
26
            73.     Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,
27
     SRI is entitled to treble damages. Defendants’ willful infringement is based at least on Defendants’
28
                                                       - 20 -
                                        COMPLAINT FOR PATENT INFRINGEMENT
                                               CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 21 of 48




1    knowledge of SRI, its products, and its patents since at least as early as the filing of this Complaint.

2    Defendants have either willfully and wantonly infringed the ’890 Patent or have recklessly avoided

3    knowledge of their own infringement, even when faced with knowledge of SRI’s own products and

4    the Patents-in-Suit.

5           74.     This case is “exceptional” within the meaning of 35 U.S.C. § 285, and SRI is entitled

6    to an award of attorneys’ fees.

7                           COUNT IV – INFRINGEMENT OF THE ‘585 PATENT

8           75.     SRI re-alleges and incorporates the allegations of the preceding paragraphs of this

9    Complaint as if fully set forth herein.

10          76.     SRI is the assignee and owner of all right, title, and interest in and to the ’585 Patent,

11   which was issued on July 23, 2013. A true and correct copy of the ’585 Patent is attached hereto as

12   Exhibit D.

13

14          77.     The ’585 Patent addresses an invention for testing websites. The disclosed innovation

15   tests many facets of the website’s experience and operation, including by providing novel approaches

16   to creating, storing, and executing test scripts capable of accurately testing AJAX webpage elements.

17          78.     SRI has the exclusive right to make, use, sell, and offer to sell any product embodying

18   the ’585 Patent throughout the United States, and to import any product embodying the ’585 Patent

19   into the United States.

20          79.     SRI has commercially exploited the ’585 Patent by making, marketing, selling, and

21   using products covered by the ’585 Patent, including its popular eValid™ software products. SRI

22   continues to commercially exploit the ’585 Patent through the present, at least by continuing to

23   provide maintenance and support to users of its popular eValid™ software products.

24          80.     Defendants have had knowledge of the ’585 Patent, SRI, and SRI’s products

25   embodying the inventions claimed in the Patents-in-Suit since at least as early as the filing of this

26   Complaint.

27          81.     At all relevant times, SRI provided public notice of the ’585 Patent by properly

28   marking its products and its website pursuant to 35 U.S.C. § 287(a).
                                                        - 21 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 22 of 48




1           82.     Defendants have been, and are currently, directly infringing at least claim 1 of the

2    ’585 Patent in violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

3    making, using, selling, offering for sale, and/or importing into the United States Defendants’

4    Infringing Products, which, as set forth in documentation available on Defendants’ website, comprise

5    the non-transitory computer readable media disclosed in the ’585 Patent—both as maintained in

6    Defendants’ files and as made accessible to its users to whom Defendants offer and sell the Infringing

7    Products—including at least computer program code for providing a test enabled web browser, said

8    medium comprising computer program code for providing web browsing capabilities (for example,

9    “Progress expertise in web technologies and leadership in UI component development is leveraged

10   through our automated software testing tool: Progress Test Studio, to assist users in automating even

11   the most complex web testing scenarios.”) (https://www.telerik.com/teststudio/html-testing); the Test

12   Studio as used with a web browser is a test-enabled web browser that can be used for “Web

13   applications testing” (https://www.telerik.com/teststudio/html-testing; see also

14   https://docs.telerik.com/teststudio/welcome (“Test Studio functional testing is a comprehensive yet

15   cost-effective automated testing suite.”); the Test Studio utilizes any number of browsers as its “test

16   enabled browser” (https://docs.telerik.com/teststudio/general-information/test-recording/overview;

17   https://www.telerik.com/teststudio/html-testing) and allows a user to browse the web via common

18   web browsing activities, including navigating to a website and firing events such as clicking on a

19   button (https://docs.telerik.com/teststudio/features/recorder/overview;

20   https://docs.telerik.com/teststudio/general-information/test-recording/overview;

21   https://docs.telerik.com/teststudio/getting-started/first-project#test-recording); computer program

22   code for testing capabilities of a website hosted by a server and accessible to a computer via a

23   network wherein the computer program code for testing capabilities of the website includes computer

24   program code configured to receive a synchronization check from a user using the test enabled web

25   browser, to insert the synchronization check into a test script for testing at least one webpage of the

26   website (for example, the Test Studio allows for the creation of test scripts to test websites by

27   recording a user’s interactions with the webpage in question and allowing the user to play back those

28   test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;
                                                        - 22 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 23 of 48




1    https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

2    Studio interrogates the DOM to identify and extract relevant information regarding at least the page

3    elements germane to the script, including each such element’s index and value, and stores those

4    details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

5    test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

6    before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

7    facts about the webpage being rendered, i.e., the expected condition to be checked for during

8    validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

9    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

10   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

11   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

12   topics-wtc/element-identification-wtc/finding-page-elements;

13   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

14   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

15   information/configure-your-browser/edge); the Test Studio allows for the testing of content

16   dynamically generated by AJAX programming including using, for example, its various wait

17   commands or similar technologies or other related functions to synchronize playback and allow for

18   testing of content dynamically generated by AJAX programming

19   (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

20   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); the test script being

21   separate from the at least one webpage being tested (for example, the Test Studio stores and accesses

22   test scripts separately from the webpage itself (https://docs.telerik.com/teststudio/general-

23   information/test-execution/quick-execution)), the at least one webpage being tested including AJAX

24   programming, and to automatically synchronize playback of the test script using at least the

25   synchronization check to maintain the test enabled browser’s state with respect to the AJAX

26   programming by means of the synchronization check in the test script to a DOM associated with the

27   website (for example, the Test Studio allows for the creation of test scripts to test websites by

28   recording a user’s interactions with the webpage in question and allowing the user to play back those
                                                        - 23 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 24 of 48




1    test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

2    https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

3    Studio interrogates the DOM to identify and extract relevant information regarding at least the page

4    elements germane to the script, including each such element’s index and value, and stores those

5    details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

6    test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

7    before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

8    facts about the webpage being rendered, i.e., the expected condition to be checked for during

9    validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

10   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

11   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

12   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

13   topics-wtc/element-identification-wtc/finding-page-elements;

14   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

15   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

16   information/configure-your-browser/edge); the Test Studio allows for the testing of content

17   dynamically generated by AJAX programming including using, for example, its various wait

18   commands or similar technologies or other related functions to synchronize playback and allow for

19   testing of content dynamically generated by AJAX programming

20   (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

21   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); wherein the

22   synchronization check in the test script and web browsing activities provided by the web browsing

23   capabilities are able to separately access the DOM associated with the at least one webpage of the

24   website (for example, the Test Studio stores and accesses test scripts separately from the webpage

25   itself (https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); and

26   wherein the synchronization check is inserted into the test script as at least one command, and the at

27   least one command operates, when executed, to find a current index of at least one DOM element of

28   the at least one webpage based on a specified property name and/or property value, and (i) submit a
                                                        - 24 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
                Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 25 of 48




1    named event to the at least one DOM element of the at least one webpage having the current index, or

2    (ii) insert or verify a value in the at least one DOM element of the at least one webpage having the

3    current index (for example, the Test Studio allows for the creation of test scripts to test websites by

4    recording a user’s interactions with the webpage in question and allowing the user to play back those

5    test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

6    https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

7    Studio interrogates the DOM to identify and extract relevant information regarding at least the page

8    elements germane to the script, including each such element’s index and value, and stores those

9    details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

10   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

11   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

12   facts about the webpage being rendered, i.e., the expected condition to be checked for during

13   validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

14   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

15   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

16   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

17   topics-wtc/element-identification-wtc/finding-page-elements;

18   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

19   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

20   information/configure-your-browser/edge); and the Test Studio allows for the testing of content

21   dynamically generated by AJAX programming using, for example, its various wait commands to

22   synchronize playback and allow for testing of content dynamically generated by AJAX programming

23   (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

24   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example), as disclosed in the ’585

25   Patent.

26             83.   Defendants will, on information and belief, continue to directly infringe the ’585

27   Patent unless enjoined.

28
                                                        - 25 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 26 of 48




1           84.     To the extent Defendants’ Infringing Products, without more, do not directly infringe

2    at least claim 1 of the ’585 Patent, at least as of the filing of this Complaint, Defendants contribute to

3    infringement of the same under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for

4    sale and sold by Defendants are each a component of a patented machine or an apparatus used in

5    practicing a patented process, constituting a material part of SRI’s invention, knowing the same to be

6    especially made or especially adapted for use in infringement of the ’585 Patent. For example, as set

7    forth above, the Test Studio, when used in its normal and intended usage (pursuant to the instructions

8    set forth on Defendants’ website) infringes claim 1 of the ’585 Patent. See supra, ¶ 82.

9           85.     Defendants will, on information and belief, continue to contribute to infringement of

10   the ‘585 Patent unless enjoined.

11          86.     Defendants actively encourage their customer to use Defendants’ Infringing Products

12   in an infringing manner. For example, Defendants’ website is replete with written directions,

13   screenshots, and videos instructing users on how to use the Infringing Products in an infringing

14   manner. For example, as set forth above, Defendants’ website regarding the Test Studio specifically

15   instructs users of the Infringing Products how to infringe claim 1 of the ’585 patent. See supra, ¶ 82.

16   Defendants’ website also touts the identities of customers who use the Infringing Products, each of

17   whom is a direct infringer inasmuch as they use the Infringing Products in the infringing manner as

18   instructed by Defendants:

19

20

21

22

23

24

25

26

27

28
                                                        - 26 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 27 of 48




1

2

3

4

5

6

7

8

9

10

11

12          87.     Upon information and belief, and particularly by way of the detailed documentation
13   instructing users on how to use the Infringing Products in an infringing manner (see supra, ¶¶ 82, 86),
14   Defendants have encouraged this infringement with knowledge of the ’585 Patent and with a specific
15   intent to cause their customers and distributors to infringe.
16          88.     Defendants’ acts at least as of the filing of this Complaint thus constitute active
17   inducement of patent infringement in violation of 35 U.S.C. § 271(b).
18          89.     Defendants will, on information and belief, continue to induce infringement of the
19   ’585 Patent unless enjoined.
20          90.     Defendants’ direct infringement, contributory infringement, and inducement of
21   infringement have irreparably harmed SRI.
22          91.     Defendants will, on information and belief, continue to irreparably harm SRI unless
23   enjoined.
24          92.     Pursuant to 35 U.S.C. § 284, SRI is entitled to damages adequate to compensate for
25   the infringement but in no event less than a reasonable royalty.
26          93.     Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,
27   SRI is entitled to treble damages. Defendants’ willful infringement is based at least on Defendants’
28   knowledge of SRI, its products, and its patents since at least as early as the filing of this Complaint.
                                                       - 27 -
                                        COMPLAINT FOR PATENT INFRINGEMENT
                                               CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 28 of 48




1    Defendants have either willfully and wantonly infringed the ’585 Patent or have recklessly avoided

2    knowledge of their own infringement, even when faced with knowledge of SRI’s own products and

3    the Patents-in-Suit.

4           94.      This case is “exceptional” within the meaning of 35 U.S.C. § 285, and SRI is entitled

5    to an award of attorneys’ fees.

6                           COUNT V – INFRINGEMENT OF THE ‘493 PATENT

7           95.      SRI re-alleges and incorporates the allegations of the preceding paragraphs of this

8    Complaint as if fully set forth herein.

9           96.      SRI is the assignee and owner of all right, title, and interest in and to the ’493 Patent,

10   which was issued on February 11, 2014. A true and correct copy of the ’493 Patent is attached hereto

11   as Exhibit E.

12          97.      The ’493 Patent addresses an invention for testing websites. The disclosed innovation

13   tests many facets of the website’s experience and operation, including by providing novel approaches

14   to creating, storing, and executing test scripts using website elements as opposed to the previously

15   disclosed use of recording test scripts based upon user actions only.

16          98.      SRI has the exclusive right to make, use, sell, and offer to sell any product embodying

17   the ’493 Patent throughout the United States, and to import any product embodying the ’493 Patent

18   into the United States.

19          99.      SRI has commercially exploited the ’493 Patent by making, marketing, selling, and

20   using products covered by the ’493 Patent, including its popular eValid™ software products. SRI

21   continues to commercially exploit the ’493 Patent through the present, at least by continuing to

22   provide maintenance and support to users of its popular eValid™ software products.

23          100.     Defendants have had knowledge of the ’493 Patent, SRI, and SRI’s products

24   embodying the inventions claimed in the Patents-in-Suit since at least as early as the filing of this

25   Complaint.

26          101.     At all relevant times, SRI provided public notice of the ’493 Patent by properly

27   marking its products and its website under 35 U.S.C. § 287(a).

28
                                                        - 28 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 29 of 48




1    Defendants have been, and are currently, directly infringing at least claim 1 of the ’493 Patent in

2    violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

3    selling, offering for sale, and/or importing into the United States Defendants’ Infringing Products,

4    which, as set forth in documentation available on Defendants’ website, comprise the non-transitory

5    computer readable media disclosed in the ’493 Patent—both as maintained in Defendants’ files and

6    as made accessible to its users to whom Defendants offer and sell the Infringing Products—including

7    at least computer program code stored therein for providing a test-enabled browser for testing a

8    website residing on a network (for example, “Progress expertise in web technologies and leadership

9    in UI component development is leveraged through our automated software testing tool: Progress

10   Test Studio, to assist users in automating even the most complex web testing scenarios.”)

11   (https://www.telerik.com/teststudio/html-testing); the Test Studio as used with a web browser is a

12   test-enabled web browser that can be used for “Web applications testing”

13   (https://www.telerik.com/teststudio/html-testing; see also https://docs.telerik.com/teststudio/welcome

14   (“Test Studio functional testing is a comprehensive yet cost-effective automated testing suite.”); the

15   website necessarily resides on a network; and the Test Studio utilizes any number of browsers as its

16   “test-enabled browser” (https://docs.telerik.com/teststudio/general-information/test-

17   recording/overview; https://www.telerik.com/teststudio/html-testing), said medium comprising

18   computer program code for interfacing with web browsing components, the web browsing

19   components including DOM access methods, computer program code for accessing a website to be

20   tested (for example the Test Studio allows a user to browse the web via common web browsing

21   activities, including navigating to a website and firing events such as clicking on a button

22   (https://docs.telerik.com/teststudio/features/recorder/overview;

23   https://docs.telerik.com/teststudio/general-information/test-recording/overview;

24   https://docs.telerik.com/teststudio/getting-started/first-project#test-recording)); the Test Studio

25   interrogates the DOM to identify and extract relevant information regarding at least the page

26   elements germane to the script, including each such element’s index and value, and stores those

27   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

28   test-list-results); these page elements are located based on their DOM indexes
                                                        - 29 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 30 of 48




1    (https://docs.telerik.com/teststudio/features/recorder/dom-explorer;

2    https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

3    wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/testing-

4    framework/write-tests-in-code/intermediate-topics-wtc/element-identification-wtc/finding-page-

5    elements; https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge);

6    computer program code for rendering and examining at least one webpage of the website so as to

7    extract details of elements of the webpage, and store the details of the webpage in a recorded script,

8    such as recorded scripts generated through the testing component of the Infringing Products (for

9    example, the Test Studio allows for the creation of test scripts to test websites by recording a user’s

10   interactions with the webpage in question and allowing the user to play back those test scripts

11   (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

12   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

13   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

14   elements germane to the script, including each such element’s index and value, and stores those

15   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

16   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

17   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

18   facts about the webpage being rendered, i.e., the expected condition to be checked for during

19   validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

20   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

21   located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

22   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

23   topics-wtc/element-identification-wtc/finding-page-elements;

24   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

25   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

26   information/configure-your-browser/edge); computer program code for selecting a validation test to

27   be performed (for example, the Test Studio allows for the creation of test scripts to test websites by

28   recording a user’s interactions with the webpage in question and allowing the user to play back those
                                                        - 30 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 31 of 48




1    test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

2    https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); and the Test

3    Studio uses explicit wait commands that “wait for the comparison to be true before proceeding”—in

4    order to perform such a validation, the Test Studio must necessarily store facts about the webpage

5    being rendered, i.e., the expected condition to be checked for during validation

6    (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

7    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); and computer program

8    code for performing the validation test using at least one of the DOM access methods of the web

9    browsing components, wherein during the validation test, the at least one webpage is newly rendered

10   and details of elements for the at least one webpage as newly rendered are accessed via the at least

11   one of the DOM access methods and compared to the stored details in the recorded script (for

12   example, the Test Studio allows for the creation of test scripts to test websites by recording a user’s

13   interactions with the webpage in question and allowing the user to play back those test scripts

14   (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

15   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

16   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

17   elements germane to the script, including each such element’s index and value, and stores those

18   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

19   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

20   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

21   facts about the webpage being rendered, i.e., the expected condition to be checked for during

22   validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

23   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); and these page

24   elements are located based on their DOM indexes

25   (https://docs.telerik.com/teststudio/features/recorder/dom-explorer;

26   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

27   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/testing-

28   framework/write-tests-in-code/intermediate-topics-wtc/element-identification-wtc/finding-page-
                                                        - 31 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 32 of 48




1    elements; https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge), as

2    disclosed in the ’493 Patent.

3           102.    Defendants will, on information and belief, continue to directly infringe the ’493

4    Patent unless enjoined.

5           103.    To the extent Defendants’ Infringing Products, without more, do not directly infringe

6    at least claim 1 of the ’493 Patent, at least as of the filing of this Complaint, Defendants contribute to

7    infringement of the same under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for

8    sale and sold by Defendants are each a component of a patented machine or an apparatus used in

9    practicing a patented process, constituting a material part of SRI’s invention, knowing the same to be

10   especially made or especially adapted for use in infringement of the ’493 Patent. For example, as set

11   forth above, the Test Studio, when used in its normal and intended usage (pursuant to the instructions

12   set forth on Defendants’ website) infringes claim 1 of the ‘493 Patent. See supra, ¶ 101.

13          104.    Defendants will, on information and belief, continue to contribute to infringement of

14   the ’493 Patent unless enjoined.

15          105.    Defendants actively encourage their customer to use Defendants’ Infringing Products

16   in an infringing manner. For example, Defendants’ website is replete with written directions,

17   screenshots, and videos instructing users on how to use the Infringing Products in an infringing

18   manner. For example, as set forth above, Defendants’ website regarding the Test Studio specifically

19   instructs users of the Infringing Products how to infringe claim 1 of the ’493 patent. See supra,

20   ¶ 101. Defendants’ website also touts the identities of customers who use the Infringing Products,

21   each of whom is a direct infringer inasmuch as they use the Infringing Products in the infringing

22   manner as instructed by Defendants:

23

24

25

26

27

28
                                                        - 32 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 33 of 48




1

2

3

4

5

6

7

8

9

10

11

12          106.    Upon information and belief, and particularly by way of the detailed documentation
13   instructing users on how to use the Infringing Products in an infringing manner (see supra, ¶¶ 101,
14   105), Defendants have encouraged this infringement with knowledge of the ’493 Patent and with a
15   specific intent to cause their customers and distributors to infringe.
16          107.    Defendants’ acts at least as of the filing of this Complaint thus constitute active
17   inducement of patent infringement in violation of 35 U.S.C. § 271(b).
18          108.    Defendants will, on information and belief, continue to induce infringement of the
19   ’493 Patent unless enjoined.
20          109.    Defendants’ direct infringement, contributory infringement, and inducement of
21   infringement have irreparably harmed SRI.
22          110.    Defendants will, on information and belief, continue to irreparably harm SRI unless
23   enjoined.
24          111.    Pursuant to 35 U.S.C. § 284, SRI is entitled to damages adequate to compensate for
25   the infringement but in no event less than a reasonable royalty.
26          112.    Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,
27   SRI is entitled to treble damages. Defendants’ willful infringement is based at least on Defendants’
28   knowledge of SRI, its products, and its patents since at least as early as the filing of this Complaint.
                                                        - 33 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
                Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 34 of 48




1    Defendants have either willfully and wantonly infringed the ’493 Patent or have recklessly avoided

2    knowledge of their own infringement, even when faced with knowledge of SRI’s own products and

3    patents.

4           113.    This case is “exceptional” within the meaning of 35 U.S.C. § 285, and SRI is entitled

5    to an award of attorneys’ fees.

6                         COUNT VI – INFRINGEMENT OF THE ‘491 PATENT

7           114.    SRI re-alleges and incorporates the allegations of the preceding paragraphs of this

8    Complaint as if fully set forth herein.

9           115.    SRI is the assignee and owner of all right, title, and interest in and to the ’491 Patent,

10   which was issued on March 17, 2015. A true and correct copy of the ’491 Patent is attached hereto as

11   Exhibit F.

12          116.    The ’491 Patent addresses an invention for testing websites. The disclosed innovation

13   tests many facets of the website’s experience and operation, including by providing novel approaches

14   to creating, storing, and executing test scripts using website elements as opposed to the previously

15   disclosed use of recording test scripts based upon user actions only.

16          117.    SRI has the exclusive right to make, use, sell, and offer to sell any product embodying

17   the ’491 Patent throughout the United States, and to import any product embodying the ’491 Patent

18   into the United States.

19          118.    SRI has commercially exploited the ’491 Patent by making, marketing, selling, and

20   using products covered by the ’491 Patent, including its popular eValid™ software products. SRI

21   continues to commercially exploit the ’491 Patent through the present, at least by continuing to

22   provide maintenance and support to users of its popular eValid™ software products.

23          119.    Defendants have had knowledge of the ’491 Patent, SRI, and SRI’s products

24   embodying the inventions claimed in the Patents-in-Suit since at least as early as the filing of this

25   Complaint.

26          120.    At all relevant times, SRI provided public notice of the ’491 Patent by properly

27   marking its products and its website pursuant to 35 U.S.C. § 287(a).

28
                                                        - 34 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 35 of 48




1    Defendants have been, and are currently, directly infringing at least claim 1 of the ’491 Patent in

2    violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

3    selling, offering for sale, and/or importing into the United States Defendants’ Infringing Products,

4    which, as set forth in documentation available on Defendants’ website, comprise the non-transitory

5    computer readable media disclosed in the ’491 Patent—both as maintained in Defendants’ files and

6    as made accessible to its users to whom Defendants offer and sell the Infringing Products—including

7    at least computer program code for testing capabilities of a website hosted by a server and accessible

8    to a computer via a network (for example, “Progress expertise in web technologies and leadership in

9    UI component development is leveraged through our automated software testing tool: Progress Test

10   Studio, to assist users in automating even the most complex web testing scenarios.”)

11   (https://www.telerik.com/teststudio/html-testing); the Test Studio as used with a web browser is a

12   test-enabled web browser that can be used for “Web applications testing”

13   (https://www.telerik.com/teststudio/html-testing; see also https://docs.telerik.com/teststudio/welcome

14   (“Test Studio functional testing is a comprehensive yet cost-effective automated testing suite.”);

15   wherein the computer program code for testing capabilities of the website includes at least computer

16   program code configured to have a synchronization check in a test script for testing at least one web

17   page of the website, and to automatically synchronize playback of the test script using at least the

18   synchronization check to maintain the test enabled browser's state by means of the synchronization

19   check in the test script to a Document Object Model (DOM) associated with the at least one web page

20   of the website, (for example, the Test Studio allows for the creation of test scripts to test websites by

21   recording a user’s interactions with the webpage in question and allowing the user to play back those

22   test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

23   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

24   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

25   elements germane to the script, including each such element’s index and value, and stores those

26   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

27   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

28   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store
                                                        - 35 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 36 of 48




1    facts about the webpage being rendered, i.e., the expected condition to be checked for during

2    validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

3    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

4    located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

5    explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

6    topics-wtc/element-identification-wtc/finding-page-elements;

7    https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

8    wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

9    information/configure-your-browser/edge); and the Test Studio allows for the testing of content

10   dynamically generated by AJAX programming using, for example, its various wait commands to

11   synchronize playback and allow for testing of content dynamically generated by AJAX programming

12   (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

13   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); wherein the

14   synchronization check operates, when executed, to: find a current index of at least one DOM element

15   of the at least one web page based on a specified property name and/or property value; determine

16   whether a property name and/or value is present in the at least one DOM element of the at least one

17   web page having the current index; and after the current index is found and the property name and/or

18   value is determined to be present, wait for the property name and/ or value in the at least one DOM

19   element of the at least one web page having the current index to be a particular name and/or value

20   (for example, the Test Studio allows for the creation of test scripts to test websites by recording a

21   user’s interactions with the webpage in question and allowing the user to play back those test scripts,

22   which are stored and accessed separately from the webpage itself

23   (https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution)); the Test

24   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

25   elements germane to the script, including each such element’s index and value, and stores those

26   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

27   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

28   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store
                                                        - 36 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 37 of 48




1    facts about the webpage being rendered, i.e., the expected condition to be checked for during

2    validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

3    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); these page elements are

4    located based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

5    explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

6    topics-wtc/element-identification-wtc/finding-page-elements;

7    https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

8    wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

9    information/configure-your-browser/edge); the Test Studio allows for the testing of content

10   dynamically generated by AJAX programming using, for example, its various wait commands to

11   synchronize playback and allow for testing of content dynamically generated by AJAX programming

12   (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

13   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); wherein the computer

14   program code configured to have the synchronization check is a separate programmatic process from

15   the at least one web page of the website being tested; upon information and belief, the Test Studio

16   synchronization processes (i.e., the Test Studio and/or browser plug-in) runs in a separate

17   programmatic process from the web page of the website being tested (which runs in the web browser)

18   (https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution), as disclosed

19   in the ’491 Patent.

20          121.    Defendants will, on information and belief, continue to directly infringe the ’491

21   Patent unless enjoined.

22          122.    To the extent Defendants’ Infringing Products, without more, do not directly infringe

23   at least claim 1 of the ’491 Patent, at least as of the filing of this Complaint, Defendants contribute to

24   infringement of the same under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for

25   sale and sold by Defendants are each a component of a patented machine or an apparatus used in

26   practicing a patented process, constituting a material part of SRI’s invention, knowing the same to be

27   especially made or especially adapted for use in infringement of the ’491 Patent. For example, as set

28
                                                        - 37 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 38 of 48




1    forth above, the Test Studio, when used in its normal and intended usage (pursuant to the instructions

2    set forth on Defendants’ website), infringes claim 1 of the ’491 Patent. See supra, ¶ 120.

3           123.    Defendants will, on information and belief, continue to contribute to infringement of

4    the ’491 Patent unless enjoined.

5           124.    Defendants actively encourage their customer to use Defendants’ Infringing Products

6    in an infringing manner. For example, Defendants’ website is replete with written directions,

7    screenshots, and videos instructing users on how to use the Infringing Products in an infringing

8    manner. For example, as set forth above, Defendants’ website regarding the Test Studio specifically

9    instructs users of the Infringing Products how to infringe claim 1 of the ’491 patent. See supra,

10   ¶ 120. Defendants’ website also touts the identities of customers who use the Infringing Products,

11   each of whom is a direct infringer inasmuch as they use the Infringing Products in the infringing

12   manner as instructed by Defendants:

13

14

15

16

17

18

19

20

21

22

23

24          125.    Upon information and belief, and particularly by way of the detailed documentation
25   instructing users on how to use the Infringing Products in an infringing manner (see supra, ¶¶ 120,
26   124), Defendants have encouraged this infringement with knowledge of the ‘491 Patent and with a
27   specific intent to cause their customers and distributors to infringe.
28
                                                        - 38 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
                Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 39 of 48




1           126.    Defendants’ acts at least as of the filing of this Complaint thus constitute active

2    inducement of patent infringement in violation of 35 U.S.C. § 271(b).

3           127.    Defendants will, on information and belief, continue to induce infringement of the

4    ’491 Patent unless enjoined.

5           128.    Defendants’ direct infringement, contributory infringement, and inducement of

6    infringement have irreparably harmed SRI.

7           129.    Defendants will, on information and belief, continue to irreparably harm SRI unless

8    enjoined.

9           130.    Pursuant to 35 U.S.C. § 284, SRI is entitled to damages adequate to compensate for

10   the infringement but in no event less than a reasonable royalty.

11          131.    Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,

12   SRI is entitled to treble damages. Defendants’ willful infringement is based at least on Defendants’

13   knowledge of SRI, its products, and its patents since at least as early as the filing of this Complaint.

14   Defendants have either willfully and wantonly infringed the ’491 Patent or have recklessly avoided

15   knowledge of their own infringement, even when faced with knowledge of SRI’s own products and

16   patents.

17          132.    This case is “exceptional” within the meaning of 35 U.S.C. § 285, and SRI is entitled

18   to an award of attorneys’ fees.

19                          COUNT VII – INFRINGEMENT OF THE ’286 PATENT

20          133.    SRI re-alleges and incorporates the allegations of the preceding paragraphs of this

21   Complaint as if fully set forth herein.

22          134.    SRI is the assignee and owner of all right, title, and interest in and to the ’286 Patent,

23   which was issued on November 26, 2019. A true and correct copy of the ’286 Patent is attached

24   hereto as Exhibit G.

25          135.    The ’286 Patent addresses an invention for testing websites. The disclosed innovation

26   tests many facets of the website’s experience and operation, including by providing novel approaches

27   to creating, storing, and executing test scripts using website elements as opposed to the previously

28   disclosed use of recording test scripts based upon user actions only.
                                                        - 39 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 40 of 48




1           136.    SRI has the exclusive right to make, use, sell, and offer to sell any product embodying

2    the ’286 Patent throughout the United States, and to import any product embodying the ’286 Patent

3    into the United States.

4           137.    SRI has commercially exploited the ’286 Patent by making, marketing, selling, and

5    using products covered by the ’286 Patent, including its popular eValid™ software products. SRI

6    continues to commercially exploit the ’491 Patent through the present, at least by continuing to

7    provide maintenance and support to users of its popular eValid™ software products.

8           138.    Defendants have had knowledge of the ’286 Patent, SRI, and SRI’s products

9    embodying the inventions claimed in the Patents-in-Suit since at least as early as the filing of this

10   Complaint.

11          139.    At all relevant times, SRI provided public notice of the ’286 Patent by properly

12   marking its products and its website pursuant to 35 U.S.C. § 287(a).

13          140.    Defendants have been, and are currently, directly infringing at least claim 1 of the

14   ’286 Patent in violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

15   making, using, selling, offering for sale, and/or importing into the United States Defendants’

16   Infringing Products, which, as set forth in documentation available on Defendants’ website, comprise

17   the computing device disclosed in the ’286 Patent—both as maintained in Defendants’ files and as

18   made accessible to its users to whom Defendants offer and sell the Infringing Products—including at

19   least a memory; web browser program code stored in the memory; and a processor configured to

20   perform the web browser program code, wherein the web browser program code, when performed,

21   provides a web browser operating on the computing device; the Test Studio allows a user to browse

22   the web via common web browsing activities, including navigating to a website and firing events

23   such as clicking on a button (https://docs.telerik.com/teststudio/features/recorder/overview;

24   https://docs.telerik.com/teststudio/general-information/test-recording/overview;

25   https://docs.telerik.com/teststudio/getting-started/first-project#test-recording); wherein the web

26   browser program code provides the web browser with Document Object Model (DOM) access

27   capabilities; the Test Studio locates page elements based on their DOM indexes

28   (https://docs.telerik.com/teststudio/features/recorder/dom-explorer;
                                                       - 40 -
                                        COMPLAINT FOR PATENT INFRINGEMENT
                                               CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 41 of 48




1    https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

2    wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/testing-

3    framework/write-tests-in-code/intermediate-topics-wtc/element-identification-wtc/finding-page-

4    elements; https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge);

5    wherein the web browser program code, executable by the computing device, includes at least:

6    computer program code for testing and analysis of a web page as rendered by the web browser (for

7    example, the Test Studio allows for the creation of test scripts for testing and analysis of web pages

8    by recording a user’s interactions with the web page in question and allowing the user to play back

9    those test scripts (https://docs.telerik.com/teststudio/getting-started/first-project#test-recording;

10   https://docs.telerik.com/teststudio/general-information/test-execution/quick-execution); computer

11   program code for accessing an attribute or property value of an element of a DOM of the web page,

12   wherein the computer program code for accessing the attribute or property value of the element of the

13   DOM of the web page accesses the DOM of the web page using a browser programming interface

14   that enables the web browser program code to have access to the DOM; the Test Studio locates page

15   elements based on their DOM indexes (https://docs.telerik.com/teststudio/features/recorder/dom-

16   explorer; https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-

17   topics-wtc/element-identification-wtc/finding-page-elements;

18   https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

19   wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/general-

20   information/configure-your-browser/edge); the browser programming interface is supported by an

21   API underlying the web browser program code for providing a plurality of library function calls or

22   methods that are accessible by the web browser program code; the Test Studio includes a browser

23   programming interface capable of accessing an underlying API

24   (https://docs.telerik.com/teststudio/features/execute-apitest/add-api-test-as-step;

25   https://www.telerik.com/blogs/power-up-your-ui-tests-with-api-test-as-step-in-telerik-test-studio;

26   https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge); and wherein

27   the computer program code for accessing the attribute or property value of the element of the DOM

28   of the web page accesses the attribute or property value of the element of the DOM of the web page
                                                        - 41 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 42 of 48




1    for purposes of the testing and analysis of the web page rendered in the web browser; the Test Studio

2    interrogates the DOM to identify and extract relevant information regarding at least the page

3    elements germane to the script, including each such element’s index and value, and stores those

4    details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

5    test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

6    before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

7    facts about the webpage being rendered, i.e., the expected condition to be checked for during

8    validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

9    https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); wherein the web

10   browser program code supports at least one command, provided to the web browser via the browser

11   programming interface, to facilitate synchronized testing and analysis of asynchronous processes of

12   the web page rendered by the web browser using the underlying API; the Test Studio allows for the

13   testing of content dynamically generated by AJAX programming using, for example, its various wait

14   commands to synchronize playback and allow for testing of content dynamically generated by AJAX

15   programming (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

16   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); and wherein the at least

17   one command includes a DOM index value, a DOM property name and a DOM property value, and

18   causes examination of a name and a value of a property found in the DOM of the web page at the

19   DOM index value to determine whether the name and the value match the DOM property name and

20   the DOM property value, respectively; to generate and subsequently perform validation tests, the Test

21   Studio interrogates the DOM to identify and extract relevant information regarding at least the page

22   elements germane to the script, including each such element’s index and value, and stores those

23   details in the test script (https://docs.telerik.com/teststudio/general-information/test-results/analyze-

24   test-list-results); the Test Studio uses explicit wait commands that “wait for the comparison to be true

25   before proceeding”—in order to perform such a validation, the Test Studio must necessarily store

26   facts about the webpage being rendered, i.e., the expected condition to be checked for during

27   validation (https://docs.telerik.com/teststudio/features/recorder/verifications/wait;

28   https://www.telerik.com/blogs/explicit-waits-with-ajax-combobox-example); the Test Studio locates
                                                        - 42 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 43 of 48




1    page elements based on their DOM indexes, using DOM access to test dynamic web applications,

2    including those written in AJAX (https://docs.telerik.com/teststudio/features/recorder/dom-explorer;

3    https://docs.telerik.com/teststudio/testing-framework/write-tests-in-code/intermediate-topics-

4    wtc/element-identification-wtc/finding-page-elements; https://docs.telerik.com/teststudio/testing-

5    framework/write-tests-in-code/intermediate-topics-wtc/element-identification-wtc/finding-page-

6    elements; https://docs.telerik.com/teststudio/general-information/configure-your-browser/edge), as

7    disclosed in the ’286 Patent.

8           141.    Defendants will, on information and belief, continue to directly infringe the ’286

9    Patent unless enjoined.

10          142.    To the extent Defendants’ Infringing Products, without more, do not directly infringe

11   at least claim 1 of the ’286 Patent, at least as of the filing of this Complaint, Defendants contribute to

12   infringement of the same under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for

13   sale and sold by Defendants are each a component of a patented machine or an apparatus used in

14   practicing a patented process, constituting a material part of SRI’s invention, knowing the same to be

15   especially made or especially adapted for use in infringement of the ’286 Patent. For example, as set

16   forth above, the Test Studio, when used in its normal and intended usage (pursuant to the instructions

17   set forth on Defendants’ website), infringes claim 1 of the ’286 Patent. See supra, ¶ 140.

18          143.    Defendants will, on information and belief, continue to contribute to infringement of

19   the ’286 Patent unless enjoined.

20          144.    Defendants actively encourage their customer to use Defendants’ Infringing Products

21   in an infringing manner. For example, Defendants’ website is replete with written directions,

22   screenshots, and videos instructing users on how to use the Infringing Products in an infringing

23   manner. For example, as set forth above, Defendants’ website regarding the Test Studio specifically

24   instructs users of the Infringing Products how to infringe claim 1 of the ’286 patent. See supra,

25   ¶ 140. Defendants’ website also touts the identities of customers who use the Infringing Products,

26   each of whom is a direct infringer inasmuch as they use the Infringing Products in the infringing

27   manner as instructed by Defendants:

28
                                                        - 43 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
              Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 44 of 48




1

2

3

4

5

6

7

8

9

10

11

12          145.    Upon information and belief, and particularly by way of the detailed documentation
13   instructing users on how to use the Infringing Products in an infringing manner (see supra, ¶¶ 140,
14   144), Defendants have encouraged this infringement with knowledge of the ‘286 Patent and with a
15   specific intent to cause their customers and distributors to infringe.
16          146.    Defendants’ acts at least as of the filing of this Complaint thus constitute active
17   inducement of patent infringement in violation of 35 U.S.C. § 271(b).
18          147.    Defendants will, on information and belief, continue to induce infringement of the
19   ’286 Patent unless enjoined.
20          148.    Defendants’ direct infringement, contributory infringement, and inducement of
21   infringement have irreparably harmed SRI.
22          149.    Defendants will, on information and belief, continue to irreparably harm SRI unless
23   enjoined.
24          150.    Pursuant to 35 U.S.C. § 284, SRI is entitled to damages adequate to compensate for
25   the infringement but in no event less than a reasonable royalty.
26          151.    Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,
27   SRI is entitled to treble damages. Defendants’ willful infringement is based at least on Defendants’
28   knowledge of SRI, its products, and its patents since at least as early as the filing of this Complaint.
                                                        - 44 -
                                         COMPLAINT FOR PATENT INFRINGEMENT
                                                CASE NO. 3:20-CV-1843
                Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 45 of 48




1    Defendants have either willfully and wantonly infringed the ’286 Patent or have recklessly avoided

2    knowledge of their own infringement, even when faced with knowledge of SRI’s own products and

3    patents.

4           152.    This case is “exceptional” within the meaning of 35 U.S.C. § 285, and SRI is entitled

5    to an award of attorneys’ fees.

6                                      DEMAND FOR JURY TRIAL

7           SRI hereby demands a trial by jury of all issues so triable under Federal Rule of Civil

8    Procedure 38(b).

9                                          PRAYER FOR RELIEF

10          WHEREFORE, SRI respectfully requests that this Court:

11          A.      Find that United States Patent No. 7,757,175 is valid and enforceable against

12                  Defendants;

13          B.      Find that Defendants have infringed and are infringing United States Patent No.

14                  7,757,175;

15          C.      Permanently enjoin Defendants, their officers, agents, servants, employees, and those

16                  persons acting in active concert or in participation therewith from infringing United

17                  States Patent No. 7,757,175;

18          D.      Award SRI damages sufficient to compensate it for Defendants’ past and future

19                  infringement of United States Patent No. 7,757,175, together with costs and

20                  prejudgment interest, pursuant to 35 U.S.C. § 284;

21          E.      Find that United States Patent No. 8,327,271 is valid and enforceable against

22                  Defendants;

23          F.      Find that Defendants have infringed and are infringing United States Patent No.

24                  8,327,271;

25          G.      Permanently enjoin Defendants, their officers, agents, servants, employees, and those

26                  persons acting in active concert or in participation therewith from infringing United

27                  States Patent No. 8,327,271;

28
                                                      - 45 -
                                       COMPLAINT FOR PATENT INFRINGEMENT
                                              CASE NO. 3:20-CV-1843
          Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 46 of 48




1    H.       Award SRI damages sufficient to compensate it for Defendants’ past and future

2             infringement of United States Patent No. 8,327,271, together with costs and

3             prejudgment interest, pursuant to 35 U.S.C. § 284;

4    I.       Find that United States Patent No. 8,392,890 is valid and enforceable against

5             Defendants;

6    J.       Find that Defendants have infringed and are infringing United States Patent No.

7             8,392,890;

8    K.       Permanently enjoin Defendants, their officers, agents, servants, employees, and those

9             persons acting in active concert or in participation therewith from infringing United

10            States Patent No. 8,392,890;

11   L.       Award SRI damages sufficient to compensate it for Defendants’ past and future

12            infringement of United States Patent No. 8,392,890, together with costs and

13            prejudgment interest, pursuant to 35 U.S.C. § 284;

14   M.       Find that United States Patent No. 8,495,585 is valid and enforceable against

15            Defendants;

16   N.       Find that Defendants have infringed and are infringing United States Patent No.

17            8,495,585;

18   O.       Permanently enjoin Defendants, their officers, agents, servants, employees, and those

19            persons acting in active concert or in participation therewith from infringing United

20            States Patent No. 8,495,585;

21   P.       Award SRI damages sufficient to compensate it for Defendants’ past and future

22            infringement of United States Patent No. 8,495,585, together with costs and

23            prejudgment interest, pursuant to 35 U.S.C. § 284;

24   Q.       Find that United States Patent No. 8,650,493 is valid and enforceable against

25            Defendants;

26   R.       Find that Defendants have infringed and are infringing United States Patent No.

27            8,650,493;

28
                                                - 46 -
                                 COMPLAINT FOR PATENT INFRINGEMENT
                                        CASE NO. 3:20-CV-1843
      Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 47 of 48




1    S.    Permanently enjoin Defendants, their officers, agents, servants, employees, and those

2          persons acting in active concert or in participation therewith from infringing United

3          States Patent No. 8,650,493;

4    T.    Award SRI damages sufficient to compensate it for Defendants’ past and future

5          infringement of United States Patent No. 8,650,493, together with costs and

6          prejudgment interest, pursuant to 35 U.S.C. § 284;

7    U.    Find that United States Patent No. 8,984,491 is valid and enforceable against

8          Defendants;

9    V.    Find that Defendants have infringed and are infringing United States Patent No.

10         8,984,491;

11   W.    Permanently enjoin Defendants, their officers, agents, servants, employees, and those

12         persons acting in active concert or in participation therewith from infringing United

13         States Patent No. 8,984,491;

14   X.    Award SRI damages sufficient to compensate it for Defendants’ past and future

15         infringement of United States Patent No. 8,984,491, together with costs and

16         prejudgment interest, pursuant to 35 U.S.C. § 284;

17   Y.    Find that United States Patent No. 10,489,286 is valid and enforceable against

18         Defendants;

19   Z.    Find that Defendants have infringed and are infringing United States Patent No.

20         10,489,286;

21   AA.   Permanently enjoin Defendants, their officers, agents, servants, employees, and those

22         persons acting in active concert or in participation therewith from infringing United

23         States Patent No. 10,489,286;

24   BB.   Award SRI damages sufficient to compensate it for Defendants’ past and future

25         infringement of United States Patent No. 10,489,286, together with costs and

26         prejudgment interest, pursuant to 35 U.S.C. § 284;

27   CC.   Order an accounting of damages from Defendants’ infringement;

28
                                             - 47 -
                              COMPLAINT FOR PATENT INFRINGEMENT
                                     CASE NO. 3:20-CV-1843
           Case 3:20-cv-01843 Document 1 Filed 03/16/20 Page 48 of 48




1         DD.    Award SRI enhanced damages, up to and including trebling SRI’s damages, pursuant

2                to 35 U.S.C. § 284, for Defendants’ willful infringement of the Patents-in-Suit;

3         EE.    Award SRI its reasonable attorney fees and costs of suit pursuant to 35 U.S.C. § 285

4                due to the exceptional nature of this case, or as otherwise permitted by law;

5         FF.    Award SRI post-judgment interest pursuant to 28 U.S.C. § 1961; and

6         GG.    Award SRI such other or additional relief as the Court deems just and proper.

7

8    Date: March 16, 2020                    Respectfully submitted,

9                                            SINGER CASHMAN LLP

10

11                                           By:
                                                   Benjamin L. Singer
12                                                 Evan Budaj
                                                   Attorneys for Plaintiff Software Research, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   - 48 -
                                    COMPLAINT FOR PATENT INFRINGEMENT
                                           CASE NO. 3:20-CV-1843
